People v Hibbert (2020 NY Slip Op 07981)





People v Hibbert


2020 NY Slip Op 07981


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, TROUTMAN, AND DEJOSEPH, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (87/02) KA 00-02959.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEVERTON HIBBERT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.